DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearl (EP1302971A2).
Regarding claim 1, Pearl method of determining an aberration of a charged particle microscope, comprising: 
acquiring a set of image data with said charged particle microscope during a dedicated use of said charged particle microscope ([0015] According to a further aspect of the present invention, there is provided a method to generate images used to automatically optimize the imaging quality of a charged particle column.); 
processing said set of image data to determine an aberration during said dedicated use (This method comprising the steps of: introducing a chromatic aberration within the objective lens by a variation of a potential influencing the beam of charged particles, whereby a variation of a focus is obtained; [0015]); and 
adjusting said charged particle microscope based on said aberration (introducing a chromatic aberration by a variation of the energy of the beam of charged particles, whereby a variation of a focus is obtained [0024]).

Regarding claim 2, Pearl teaches the method of claim 1, wherein the set of image data is acquired while actuating a focusing lens (whereby a variation of a focus is obtained; and generating a set of images during the defocusing of the beam [0015]. introducing a chromatic aberration by a variation of a potential influencing the energy of the beam of charged particles within the objective lens, whereby a variation of a focus is obtained; [0026] Examiner’s note: focusing/defocusing is done while generating images).

Regarding claim 4, Pearl teaches the method of claim 1, further comprising processing said set of image data to determine a focus setting during said dedicated use ([0055] According to one embodiment, the beam energy associated with an optimized focus can be obtained. Thus, the measurements conducted during one ramp cycle can be used for an auto focus system.).

Regarding claim 6, Pearl teaches the method of claim 4, wherein adjusting said charged particle microscope includes simultaneously adjusting a focus lens and a stigmator ([0071] According to a further embodiment the set of images generated during variation of the beam energy can be used to evaluate the beam distortion. Thus, using a stigmator, as described above with respect to Fig. 4, the astigmatism of the objective lens can be corrected for.).

Regarding claim 7, Pearl teaches the method of claim 1, wherein said dedicated use of said charged particle microscope includes a manual adjustment of said charged particle microscope by a user ([0006] Conventionally an alignment of a charged particle column has to be performed by an operator. Thereby, an operator adjusts the respective signals applied to an alignment correction devices based on images measured.).

Regarding claim 8, Pearl teaches the method of claim 1, wherein the charged particle microscope is adjusted automatically after said dedicated use ([0015] According to a further aspect of the present invention, there is provided a method to generate images used to automatically optimize the imaging quality of a charged particle column.).

Regarding claim 9, Pearl teaches the method of claim 1, wherein said dedicated use of said charged particle microscope includes manually adjusting a focus setting of said charged particle microscope by a user ([0077] A flow chart of a method according to some of the embodiments is shown in Fig. 6. From the workstation of the SEM, that is to say the user interface respectively, an operator starts the auto focus routine with or without wobble or auto wobble calibration, see step 601… The change of the energy of the beam is, within this application, also referred to as "wobble" or "wobbling" similar to the phrase used for a periodical defocusing making use of a lens current, as known from the operator-supported alignment. [0035]).

Regarding claim 11, Pearl teaches the method of claim 1, wherein said set of image data comprises images with different image settings (it is possible to use the set of images to adjust several parameters optimizing the imaging quality with one set of images that have been imaged. [0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pearl in view of Hendrik (US 20050045831 A1).

Regarding claim 3, Pearl teaches the method of claim 1. Pearl does not teach the following limitations, however, in an analogous art, Hendrik teaches wherein the set of image data is acquired while adjusting a working distance ([0055] The goal of the iteration algorithm is to find successive working distances (power settings of the objective lens) which bring the optimum focus closer and closer to the specimen).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Hendrik and apply them to Pearl. One would be motivated as such as to minimize the astigmatism of the electron beam (Hendrik: [0004]).

Regarding claim 5, Pearl teaches the method of claim 4, wherein adjusting said charged particle microscope includes automatically correcting an astigmatism, a lens alignment, ([0071] According to a further embodiment the set of images generated during variation of the beam energy can be used to evaluate the beam distortion. Thus, using a stigmator, as described above with respect to Fig. 4, the astigmatism of the objective lens can be corrected for.). Pearl does not teach the following limitations, however, in an analogous art, Hendrik teaches correcting an optimal working distance ([0055] The goal of the iteration algorithm is to find successive working distances (power settings of the objective lens) which bring the optimum focus closer and closer to the specimen).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Hendrik and apply them to Pearl. One would be motivated as such as to minimize the astigmatism of the electron beam (Hendrik: [0004]).

Regarding claim 12, Pearl teaches the method of claim 1. Pearl does not teach the following limitations, however, in an analogous art, Hendrik teaches wherein said set of image data comprises at least a plurality of individual images acquired at different working distance ([0055] The goal of the iteration algorithm is to find successive working distances (power settings of the objective lens) which bring the optimum focus closer and closer to the specimen. The iteration algorithm to be described here is based on linear interpolation. This algorithm is explained with the aid of FIG. 5, wherein curve 30 shows the course of quantity V as a function of the distance F of the specimen to the optimum focus F.sub.opt (the "focus distance").).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Hendrik and apply them to Pearl. One would be motivated as such as to minimize the astigmatism of the electron beam (Hendrik: [0004]).

Regarding claim 13, Pearl teaches a charged particle microscope for examining a specimen, comprising: 
an optics column, including a charged particle source ([0001] The present invention generally relates to charged particle columns and more particularly to a method and an apparatus for the generation of images to align a charged particles beam column.) and; 
and a control unit with instructions saved on a non-transitory memory, the control unit is configured to: 
acquire a set of image data with the detector device during a dedicated use of said charged particle microscope ([0015] According to a further aspect of the present invention, there is provided a method to generate images used to automatically optimize the imaging quality of a charged particle column.);
process said set of image data to determine an aberration during the dedicated use (This method comprising the steps of: introducing a chromatic aberration within the objective lens by a variation of a potential influencing the beam of charged particles, whereby a variation of a focus is obtained; [0015]); and  
adjust said charged particle microscope based on said aberration after the dedicated use (introducing a chromatic aberration by a variation of the energy of the beam of charged particles, whereby a variation of a focus is obtained [0024]).
Pearl does not teach the following limitations, however, in an analogous art, Hendrik teaches an illuminator for directing a beam of charged particles emitted from said charged particle source onto a specimen (Upon making the first image, the specimen is illuminated with a beam which is obtained with a first power setting of the focusing lens (the objective lens), whereby a certain degree of astigmatism is introduced in the illuminating beam.[0049])
a specimen stage positioned downstream of said illuminator and arranged for holding said specimen ([0046] In FIG. 2c, the energy spectrum is based on an image of the same specimen as in FIGS. 2a and 2b, but then illuminated with an astigmatic beam whose direction of astigmatism is perpendicular to that of FIG. 2b.); 
a detector device for detecting emissions originating from said specimen in response to the incidence of charged particles emitted from said charged particle source (a first further image (thus the second image of the four in total) is made, whereby a different astigmatism is introduced into the illuminating beam in such a manner that a first further astigmatic beam arises with a known astigmatic direction which is transverse to the astigmatic direction of the first astigmatic beam.[0051]);
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Hendrik and apply them to Pearl. One would be motivated as such as to minimize the astigmatism of the electron beam (Hendrik: [0004]).

	Regarding claim 14, Pearl in view of Hendrik teaches the charged particle microscope of claim 13. Pearl teaches wherein the control unit is configured to process said set of image data to determine a focus setting during the dedicated use (introducing a chromatic aberration by a variation of a potential influencing the energy of the beam of charged particles within the objective lens, whereby a variation of a focus is obtained; [0026]).

Regarding claim 15, Pearl in view of Hendrik teaches the charged particle microscope of claim 14. Pearl teaches wherein the dedicated use includes manually operating said charged microscope by a user ([0006] Conventionally an alignment of a charged particle column has to be performed by an operator. Thereby, an operator adjusts the respective signals applied to an alignment correction devices based on images measured.).

Regarding claim 16, Pearl in view of Hendrik teaches the charged particle microscope of claim 15. Pearl teaches wherein adjust said charged particle microscope includes automatically adjust said charged particle microscope based on said aberration and said focus setting immediately after manually operating said charged microscope by said user ([0015] According to a further aspect of the present invention, there is provided a method to generate images used to automatically optimize the imaging quality of a charged particle column.).

Regarding claim 17, Pearl in view of Hendrik teaches the charged particle microscope of claim 13. Hendrik teaches wherein process said set of image data includes process said set of image data while acquiring the set of image data ([0012] (f). making an image of the specimen with the second astigmatic beam; [0013] (g). determining the direction of the astigmatic smearing in the image made in step (f); [0014] (h). comparing the direction of the astigmatic smearing in the image made in step (b) with that of the image made in step (f). [0015] (i). repeating steps (d) to (h)). The same motivation used to combine Pearl in view of Hendrik in claim 13 is applicable.

Regarding claim 18, Pearl in view of Hendrik teaches the charged particle microscope of claim 13. Pearl teaches wherein the charged particle microscope is free from one or more of the following: user lens centering controls, user stigmator centering controls, and user stigmation controls (Fig. 1-6: Pearl does not include centering controls).

Regarding claim 19, Pearl in view of Hendrik teaches the charged particle microscope of claim 13. Hendrik teaches wherein process said set of image data includes determine image attributes as a function of a working distance (Fig. 4-5; [0055] The goal of the iteration algorithm is to find successive working distances (power settings of the objective lens) which bring the optimum focus closer and closer to the specimen. The iteration algorithm to be described here is based on linear interpolation. This algorithm is explained with the aid of FIG. 5, wherein curve 30 shows the course of quantity V as a function of the distance F of the specimen to the optimum focus F.sub.opt (the "focus distance").). The same motivation used to combine Pearl in view of Hendrik in claim 13 is applicable.

Regarding claim 20, Pearl in view of Hendrik teaches the charged particle microscope of claim 19. Pearl teaches wherein the image attributes include one or more of a sharpness, a histogram, and a relative image shift (measuring an image shift between at least two different images of the set of images; calculating a correction signal based on the image shift; and applying the correction signal to the deflection unit so that the beam is aligned with the optical axis. [0026]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pearl in view of OKUMURA (US 20170330724 A1).

Regarding claim 10, Pearl teaches the method of claim 1. Pearl does not teach the following limitations, however, in an analogous art, OKUMURA teaches wherein said dedicated use of said charged particle microscope includes manually navigating a specimen by a user (he driving unit 51 and the driving unit 52 may be rotated manually by the user. The device user can adjust the position of the specimen by manually operating the driving units 51 and 52 or inputting an instruction into a higher control unit with a user interface 34. [0087]).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Hendrik and apply them to Pearl. One would be motivated as such as to accurately specify a three-dimensional positional relationship or a density distribution of a specimen internal structure with a transmitted charged particle beam image. (OKUMURA: [0007]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486